1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10

11
         PAULINA M. ACUNA,                                   Case No 2:18-cv-02042-APG-NJK
12
                                     Plaintiff,
13                                                               FIRST STIPULATION FOR
         vs.                                                   EXTENSION OF TIME TO FILE
14
                                                                  MOTION FOR REMAND
15       COMMISSIONER OF SOCIAL
         SECURITY ADMINISTRATION,
16

17
                                    Defendant.

18

19             Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY (30) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including March 29, 2019.
22             Plaintiff’s current deadline to file the MOTION FOR REMAND is February 27, 2019.
23             The password for the administrative record received on disc twice by Plaintiff from
24   Office of General Counsel did not open either disc and a third disc is being sent to Plaintiff.
25             Via email on February 26, 2019, opposing counsel expressed no objection to the
26    extension.
27

28
1
             It is therefore respectfully requested that Plaintiff be granted a THIRTY (30) calendar
2
     day extension of time to file the MOTION FOR REMAND up to and including March 29,
3
     2019.
4
       DATED this 26th day of February, 2019.            DATED this 26th day of February , 2019.
5
        /s/   Joshua R. Harris                           /s/   Carol Sue Clark
6      JOSHUA HARRIS, ESQ.                               Carol Sue Clark
7      Nevada State Bar No. 9580                         Social Security Administration
       Richard Harris Law Firm                           160 Spear St., Ste. 800
8      801 S Fourth St.                                  San Francisco, CA 94105
       Las Vegas NV 89101                                415-977-8975
9      Ph: (702) 444-4392                                Email: carol.s.clark@ssa.gov
10     Fax: (702) 444-4455                               Attorney for Defendant
       Email: josh@richardharrislaw.com
11     Attorney for Plaintiff
12

13

14

15                                                      IT IS SO ORDERED:

16

17
                                                        ____________________________________
18                                                      UNITED STATES MAGISTRATE JUDGE

19                                                      DATED: ________________________
                                                                  February 27, 2019
20

21

22

23

24

25

26

27

28
